DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (JPH 1191229).
Re claim 13, Ono discloses a flattening device (7) for flattening sub-pixel materials of a display substrate, wherein the flattening device comprises: a main body; and a plurality of protrusions on a surface of the main body, wherein a size of a protrusion surface of each of the plurality of protrusions facing away from the main body is not greater than a size of each sub-pixel region of the display substrate (see description, paragraphs [0007] and [0008], and figure 2).
Re claim 14, Ono discloses wherein the main body comprises a roller, and wherein the plurality of protrusions are on a circumferential surface parallel to a long axis direction of the roller (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara et al. (7,183,023) in view of Wang (CN203787433) and ONO (JPH1191229).
Re claim 1, Sonehara et al. disclose a method for preparing a display substrate, and a flattening apparatus for flattening each sub-pixel material in the substrate (see description, column 4, line 16 to column 6, line 63 and column19, line 13 to column 20, line 16, and figure 1), the method comprising: providing a base substrate 2; forming an uncured sub-pixel material 6 in a sub-pixel area 5 of the base substrate 2; and a flattening apparatus 7 flattening the uncured sub-pixel material 6.
Sonehara et al. does not disclose a pixel defining layer defining sub-pixel areas.
Wang discloses a method for preparing a display substrate (see description, paragraphs [0002]-[0007], and figure 1), the method comprising: forming and defining sub-pixel areas on a substrate 110, and forming sub-pixel materials 140 in the areas.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sonehara et al. and Wang to enable the defining sub-pixel areas formation step to be performed in Sonehara et al. in order to start creating the display areas.
The combination does not disclose and a flattening apparatus having a body and protrusions, wherein the protrusions are provided on a surface of the body, and the size of each of the protrusions is not greater than the size of each of the sub-pixel areas.
Ono discloses a method for preparing a display substrate (see description, paragraphs [0007] and [0008], and figure 2), wherein a flattening apparatus 17 comprises a body and protrusions; and the protrusions are provided on a surface of the body, and the size of each of the protrusions is not greater than the size of a BM area 3. 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sonehara et al., Wang and Ono to enable the flattening apparatus of Ono to be used in the formation of the flattening of the combination in order to achieve a greater flattening effect.
Re claim 2, the combination of Sonehara et al. and Wang would yield the method in claim 2 as follows; wherein the forming the pixel definition layer on the base substrate and forming the uncured sub-pixel material in the plurality of sub- pixel regions defined by the pixel definition layer comprises:
Wang discloses forming the pixel definition layer (130) on the base substrate (110) by a patterning process, and
Sonehara et al. disclose forming an inkjet liquid (6) by inkjet printing (Col. 5, lines 33-36) in the plurality of sub-pixel regions defined by the pixel definition layer.
Re claim 3, Sonehara et al. disclose wherein the inkjet liquid comprises an organic -light-emitting material (Col. 6, lines 57-67).
Re claim 4, Sohehara et al. disclose wherein the method further comprises: performing pre-curing treatment on the uncured sub-pixel material while flattening the uncured sub-pixel material by the flattening device (Col. 5, lines 33-36).
Re claim 5, Sonehara et al. disclose wherein the main body comprises a roller, and wherein the flattening the uncured sub-pixel material by the flattening device comprises: rolling the flattening device on the uncured sub-pixel material such that a surface of the uncured sub-pixel material is flattened (Col. 2, lines 24-30).

Allowable Subject Matter
Claims 6-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the main body comprises an alignment part, and wherein the flattening the uncured sub-pixel material by the flattening device comprises: aligning the plurality of protrusions of the flattening device with the plurality of sub- pixel regions respectively using the alignment part on the main body of the flattening device; and flattening the uncured sub-pixel material within each sub-pixel region using the protrusions of the flattening device, as recited in claim 6;
wherein the method further comprises: flattening the uncured sub-pixel material multiple times by using the flattening device; and displacing the protrusions of the flattening device relative to the sub-pixel regions after one time of flattening and before a next flattening during the flattening the uncured sub-pixel material multiple times, as recited in claim 7; 
wherein the flattening device comprises an anti-corrosion layer on the protrusion surface of each of the plurality of protrusions, as recited in claim 8;
wherein the flattening device comprises an additional anti-corrosion layer on other surfaces of each of the plurality of protrusions adjacent to the protrusion surface, as recited in claim 9.
wherein a material of the anti- corrosion layer comprises at least one selected from a group consisting of highly branched oligomer, perfluoropolyether and ethyl methacrylate, as recited in claim 10.
wherein a material of the protrusion comprises a lyophobic material for the uncured sub-pixel material, as recited in claim 11.
wherein the material of the protrusion comprises fluoropolymer, and a material of the main body comprises fluoropolymer or quartz, as recited in claim 12.
wherein the flattening device comprises an anti-corrosion layer on surface of the protrusion each of the plurality of protrusions, as recited in claim 15.
wherein the flattening device comprises an additional anti-corrosion layer on other surfaces of each of the plurality of protrusions adjacent to the protrusion surface, as recited in claim 16.
wherein a material of the anti-corrosion layer comprises at least one selected from a group consisting of highly branched oligomer, perfluoropolyether and ethyl methacrylate, as recited in claim 17.
wherein a material of the protrusion comprises a lyophobic material for the sub-pixel materials, as recited in claim 18.
wherein the material of the protrusion comprises fluoropolymer, and a material of the main body comprises fluoropolymer or quartz, as recited in claim 19.
wherein the flattening device further comprises an alignment part on the main body, and wherein the alignment part is configured to align the plurality of protrusions of the flattening device with the sub-pixels respectively, as recited in claim 20.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2004/0197682, US 2020/0303686 disclose a similar method of manufacturing a display substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 18, 2022